Citation Nr: 0924253	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-38 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
right great toenail evulsion.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for right great toenail evulsion.

The Board notes that the statement of the case did not 
reference new and material evidence requirements and appears 
to have denied service connection on the merits.  Despite the 
determination reached by the RO, however, the Board must find 
new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, 
the issue was revised accordingly by the October 2008 Board 
decision.

In the October 2008 decision, the Board remanded the current 
issue for further evidentiary development, and also denied 
entitlement to a disability rating in excess of 10 percent 
for right groin scar.  Because a final Board decision was 
rendered with regard to the increased rating claim, that 
issue is no longer a part of the current appeal.

Please note that the current appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

For reasons explained below, this appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
issue of whether new and material evidence has been submitted 
to reopen the claim of entitlement to service connection for 
right great toenail evulsion.

In a September 2005 rating decision, the RO denied direct 
service connection for right great toenail evulsion because 
there was no evidence that such disability was incurred in or 
caused by the Veteran's active service.  See 38 U.S.C.A. § 
1110 (West 2002); see also 38 C.F.R. § 3.303 (2008).  The 
Veteran was notified of such decision by letter dated in 
October 2005, but he did not file a timely appeal, and the 
September 2005 rating decision became final.  In May 2007, 
the Veteran filed a request to reopen his previously denied 
claim for service connection for right great toenail 
evulsion.  In its September 2007 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim.  The Veteran perfected a 
timely appeal of the September 2007 rating decision.

The Court held that the VCAA requires, in the context of a 
claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The Court further held that the failure to provide notice of 
what constitutes material evidence would generally be the 
type of error that has the natural effect of producing 
prejudice because it would constitute a failure to provide a 
claimant notice of a key element of what it takes to 
substantiate a claim to reopen.  Without such notice, a 
claimant effectively would be deprived of an opportunity to 
participate in the adjudication process because he would not 
know what evidence was needed to reopen his claim.  Id.

The Board has determined that a May 2007 VCAA letter, sent to 
the Veteran prior to the September 2007 rating decision on 
appeal, does not comply with Kent because the Veteran was not 
advised of all of the elements required to establish service 
connection that were previously found insufficient, thereby 
depriving him of an opportunity to effectively participate in 
the adjudication process.  Therefore, in its October 2008 
remand, the Board instructed the RO/AMC to send the Veteran 
and his representative a corrective VCAA letter that complies 
with the notification requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, 
the letter was to include a description of the evidence 
needed to substantiate the claim for service connection for 
right great toenail evulsion based on new and material 
evidence by informing him of the elements required to 
establish service connection that were found insufficient in 
the prior denial (i.e., competent medical evidence showing 
that his right great toenail evulsion was incurred in or 
caused by his service).

Pursuant to the Board's October 2008 remand, the RO/AMC sent 
the Veteran VCAA letters in December 2008 and January 2009.  
However, both letters provided the incorrect date of the 
prior denial for service connection, and both provided the 
incorrect reason for the prior denial.  Instead, both letters 
incorrectly referenced the prior denial of the Veteran's 
claim for compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for right great toenail evulsion.  The 
claim at issue, filed in May 2007 requested service 
connection, not benefits under 38 U.S.C.A. § 1151.  The 
rating decision on appeal found that new and material 
evidence was not received to reopen the claim for service 
connection.  The statement of the case apparently addressed 
the claim for service connection on the merits without 
considering new and material evidence requirements.  The 
supplemental statement of the case provided the relevant new 
and material evidence regulations, but appeared to confuse 
the issue on appeal with the finally denied 38 U.S.C.A. 
§ 1151 claim when providing reasons and bases.  The Board 
reiterates that the claim currently on appeal before the 
Board pertains to direct service connection for his right 
great toenail evulsion.  

In a May 2007 decision, the Board denied entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for right great toenail evulsion.  Because a final 
Board decision was rendered with regard to this issue, it is 
no longer a part of the current appeal.  Claims for service 
connection are distinct from claims based on disability 
arising from VA treatment, as each type of claim is governed 
by completely different statutes.  The claim filed by the 
Veteran's representative in May 2007 was for service 
connection, and it was that claim which was adjudicated by 
the rating decision on appeal.  

Therefore, the December 2008 and January 2009 letters failed 
to inform the Veteran of the elements required to establish 
direct service connection for right great toenail evulsion 
that were found insufficient in the prior denial (i.e., 
competent medical evidence showing that his right great 
toenail evulsion was incurred in or caused by his service).  
The Court has held that, where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should send the Veteran a 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes a 
description of the evidence needed to 
substantiate the claim of entitlement to 
direct service connection for right great 
toenail evulsion based on new and 
material evidence by informing him of the 
elements required to establish service 
connection that were found insufficient 
in the previous denial (i.e., competent 
medical evidence showing that his right 
great toenail evulsion was incurred in or 
caused by his service), as outlined by 
the Court in Kent.

2.  To help avoid future remand, RO/AMC 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
Specifically, the RO/AMC should ensure 
that the issue being addressed is whether 
new and material evidence has been 
received to reopen the claim for service 
connection (on a direct basis) for right 
great toenail evulsion.  If any action is 
not undertaken, or is taken in a 
deficient manner, then appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the Veteran 
and his representative should be 
furnished with a supplemental statement 
of the case and be given the opportunity 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

